Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155198(78)(79)                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 155198
                                                                     COA: 327063
                                                                     Wayne CC: 14-007222-FH
  HAROLD LAMONT WALKER,
           Defendant-Appellant.

  _____________________________________/

         By order of June 1, 2018, the Court directed oral argument on whether to grant the
  application for leave to appeal or take other action. On order of the Court, the motion for
  immediate consideration is GRANTED. The motion to expand the grounds for review is
  considered, and it is GRANTED, limited to the grounds set forth in the motion. The
  appellant’s supplemental brief directed by this Court’s June 1, 2018 order is now due on
  September 25, 2018. In addition to the issues identified in this Court’s June 1 order, the
  appellant shall address whether he is entitled to resentencing irrespective of the scoring of
  Offense Variable 19, MCL 777.49. See, e.g., People v Pennington, ___ Mich App ___
  (Docket No. 323231, decided March 22, 2018).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2018
         a0904
                                                                                Clerk